Exhibit 10.8

 

SUPPLEMENTAL EXECUTIVE

RETIREMENT BENEFITS AGREEMENT

 

This Supplemental Executive Retirement Benefits Agreement (this “Agreement”) is
made as of the 27th day of June, 2003, by and between Business Bank of
California, a California banking corporation (“Bank”), and Alan J. Lane, an
individual (“Executive”).

 

RECITALS

 

A.                                   Executive is a valued employee of Bank.

 

B.                                     Bank desires to retain Executive as an
employee of Bank and believes that Executive’s contribution to the business of
Bank has not been fully reflected in the compensation of the Executive.

 

C.                                     Bank desires to incentivize Executive to
remain in the employ of the Bank.

 

D.                                    Bank desires to provide for the
post-retirement needs of its employees in a responsible manner.

 

E.                                      Bank desires to make available to
Executive certain supplemental retirement benefits, and Executive desires to
enter into an arrangement for such supplemental retirement benefits.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, for and in consideration of the foregoing
and the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do agree as follows:

 

1.                                       Supplemental Retirement Benefits.  Bank
hereby establishes an unfunded retirement plan, the obligations under which
shall be reflected on the general ledger of Bank (the “Retirement Account”). 
The Retirement Account shall be an unsecured liability of Bank to Executive,
payable only as provided herein from the general funds of Bank.  The Retirement
Account is not a deposit or insured by the FDIC and does not constitute a trust
account or any other special obligation of Bank and does not have priority of
payment over any other general obligation of Bank.

 

2.                                       Payment of Benefits.

 

(a)                                  On-Time Retirement.  If Executive remains
in the continual employment of Bank (except for such breaks in service
prescribed by law, such as the Family and Medical Leave Act, or as otherwise
agreed in a writing expressly authorized by the Board of Directors of Bank)
until age 55 of Executive (the “Full Benefits Date”), then upon the Full
Benefits Date or, if later, the date (the “Retirement Date”) on which
Executive’s employment with the Bank is terminated for any reason other than For
Cause (as hereinafter defined), Bank shall pay to Executive the On-Time Regular
Benefit (as defined in Exhibit A hereto) annually, payable monthly beginning on
the first business day of the first calendar month after the Retirement Date and
on the first business day of each month thereafter until (but including) the
fifteenth (15th) anniversary of the Retirement Date.

 

(b)                                 Involuntary Termination.  If Executive’s
employment is terminated by Bank (rather than by Executive) prior to the Full
Benefits Date other than For Cause (as defined below), Bank shall pay to
Executive the Limited Benefit (as hereinafter defined) annually, payable monthly
beginning on the Full Benefits Date, and thereafter on the first business day of
each month thereafter until (but including) the fifteenth (15th) anniversary of
the Full Benefits Date.  For the purposes of this Agreement, the “Limited
Benefit” shall be the amount set forth on Exhibit A corresponding to the age of
Executive when Executive’s employment is terminated by Bank.

 

(c)                                  Voluntary Termination.  Except as provided
in Section 6 below, Executive shall not

 

1

--------------------------------------------------------------------------------


 

be entitled to any benefits under this Agreement if Executive’s employment is
terminated by Executive prior to the Full Benefits Date for any reason other
than Substantial Disability.

 

(d)                                 Disability.  If Executive becomes
Substantially Disabled (as hereinafter defined) and Executive’s employment with
Bank is terminated by Bank prior to the Full Benefits Date as a result,
Executive shall become entitled to the Limited Benefit (in the amount
corresponding to the age of Executive at the time Substantial Disability is
determined) in accordance with Subsection 2(b) above, payable commencing on the
first business day of the calendar month immediately following the determination
of Substantial Disability.  For purposes of this Agreement, the term
“Substantial Disability” shall mean the Executive’s suffering a sickness,
accident or injury which has been determined by the carrier of any individual or
group disability policy covering Executive, by the Social Security
Administration or, at the request of Executive, by a licensed physician selected
by Bank, to be a disability rendering Executive totally and permanently
disabled.  Executive must submit proof to Bank of the carrier’s or Social
Security Administration’s determination upon the request of Bank.

 

(e)                                  Discharge for Cause.  Any other provision
of this Agreement to the contrary notwithstanding, if Executive’s employment by
Bank is terminated as a result of, or in connection with: (i) regulatory
suspension or removal of Executive from duty with Bank; (ii) gross and
consistent dereliction of duty by Executive; (iii) breach of fiduciary duty
involving personal profit by Executive; (iv) willful violation of any banking
law or regulation; or (v) conviction of a felony or crime of moral turpitude
(any of the foregoing referred to herein collectively as “For Cause”), then
Executive shall not be entitled to any supplemental retirement benefits provided
for in this Agreement and this Agreement may be terminated by Bank without any
liability whatsoever.  The obligation of Bank to make any payments contemplated
under this Agreement shall be suspended during the pendency of any indictment,
information or similar charge regarding a felony or crime of moral turpitude,
during any regulatory or other adjudicative proceeding concerning regulatory
suspension or removal or, for a reasonable time (not to exceed ninety days),
while the board of directors of Bank seeks to determine whether Executive could
have been terminated For Cause even though Executive may have previously
retired, resigned, become Substantially Disabled or been discharged other than
For Cause.  If during such period the board of directors determines that the
Executive could have been discharged For Cause, this subsection (e) shall be
applicable as if the Executive had been discharged For Cause.

 

(f)                                    Death of Executive.  Any provision of
this Agreement to the contrary notwithstanding, this Agreement shall
automatically terminate upon the death of Executive and neither Executive nor
Executive’s estate shall be entitled to any benefits hereunder (or, to the
extent that the payment of benefits had already commenced at the time of
Executive’s death, neither Executive nor Executive’s estate shall be entitled to
any further benefits).

 

3.                                       Intent of Parties.  Bank and Executive
intend that this Agreement shall primarily provide supplemental retirement
benefits to Executive as a member of a select group of management or highly
compensated employees of Bank for purposes of the Employee Retirement Income
Security Act of 1974, as may be amended (“ERISA”).

 

4.                                       ERISA Provisions.

 

(a)                                  The following provisions in this Agreement
are part of this Agreement and are intended to meet the requirements of the
Employee Retirement Income Security Act of 1974 (ERISA).

 

(b)                                 The “Named Fiduciary” is Business Bank of
California.

 

(c)                                  The general corporate funds of Bank are the
basis of payment of benefits under this Agreement.

 

(d)                                 For claims procedure purposes, the “Claims
Manager” shall be the Chief Executive Officer of the Bank or such other person
named from time to time by notice to Executive.

 

(i)                                     If for any reason a claim for benefits
under this Agreement is denied by

 

2

--------------------------------------------------------------------------------


 

Bank, the Claims Manager shall deliver to the claimant a written explanation
setting forth the specific reasons for the denial, pertinent references to the
Agreement section on which the denial is based, such other data as may be
pertinent and information on the procedures to be followed by the claimant in
obtaining a review of his/her claim, all written in a manner calculated to be
understood by the claimant for this purpose:

 

(1)                                  The claimant’s claim shall be deemed filed
when presented orally or in writing to the Claims Manager.

 

(2)                                  The Claims Manager’s explanation shall be
in writing delivered to the claimant within 90 days of the date the claim is
filed.

 

(ii)                                  The claimant shall have 60 days following
his/her receipt of the denial of the claim to file with the Claims Manager a
written request for review of the denial.  For such review, the claimant or
his/her representative may submit pertinent documents and written issues and
comments.

 

(iii)                               The Claims Manager shall decide the issue on
review and furnish the claimant with a copy within 60 days of receipt of the
claimant’s request for review of his/her claim.  The decision on review shall be
in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, as well as specific
references to the pertinent Agreement provisions on which the decision is
based.  If a copy of the decision is not so furnished to the claimant within
such 60 days, the claim shall be deemed denied on review.

 

(e)                                  The Claims Manager has discretionary
authority to determine eligibility for benefits.

 

5.                                       Funding by Bank.

 

(a)                                  Bank shall be under no obligation to set
aside, earmark or otherwise segregate any funds with which to pay its
obligations under this Agreement.  Executive shall be and remain an unsecured
general creditor of Bank with respect to Bank’s obligations hereunder. 
Executive shall have no property interest in the Retirement Account or any other
rights with respect thereto.

 

(b)                                 Bank, in its sole discretion, may determine
the exact nature and method of funding (if any) of the obligations under this
Agreement.

 

(c)                                  If Bank, in its sole discretion, elects to
invest in a life insurance, disability or annuity policy on the life of
Executive, Executive shall assist Bank, from time to time, promptly upon the
request of Bank, in obtaining such insurance policy by supplying any information
necessary to obtain such policy as well as submitting to any physical
examinations required therefor. Bank shall be responsible for the payment of all
premiums with respect to any whole life, variable, or universal life insurance,
disability or annuity policy purchased in connection with this Agreement unless
otherwise expressly agreed.

 

6.                                       Effect of Change in Control.

 

(a)                                  Upon the occurrence of a Change in Control
(as hereinafter defined) of Bank (except (i) in an internal reorganization which
does not affect the ultimate beneficial ownership of the Bank or (ii) if
consented to by Executive in writing), Executive shall be entitled at any time
thereafter to declare himself to have been terminated other than For Cause;
provided that Executive shall be deemed 100% vested and thus entitled to the
On-Time Regular Benefit.  Upon giving notice thereof to Bank, which notice shall
include a resignation conditioned upon the applicability of this section,
Executive shall be entitled to the On-Time Regular Benefit, payable beginning at
age 55 of Executive and  in accordance with Section 2(a) hereof.

 

(b)                                 For purposes of this Agreement, the
occurrence of a “Change in Control” shall mean

 

3

--------------------------------------------------------------------------------


 

the occurrence of any of the following:

 

(i)                                     an “acquisition of control” of Bank as
such term is used under the Change in Bank Control Act, as amended (12 U.S.C.
‘ 1817(j)), and related regulations of the Federal Reserve Board, which is not
rebutted in the manner provided for therein;

 

(ii)                                  any merger, consolidation or share
exchange of Bank where Bank is not the survivor of such merger or
consolidation,  Bank issues an amount of capital stock (other than in a bona
fide public offering) equal in voting power to 50% or more of the then
outstanding Common Stock, or the then outstanding Common Stock of Bank is
converted into or exchanged for cash or any other form or kind of security,
regardless of the issuer thereof;

 

(iii)                               Bank shall sell all or a majority of its
assets or its deposit liabilities;

 

(iv)                              three or more persons other than those
nominated by the Board of Directors of Bank shall be elected to the Board of
Directors of Bank; or

 

(v)                                 Bank shall have entered into any
understanding or agreement which if consummated would reasonably lead to the
occurrence of one or more of the foregoing items (i) through (iv).

 

 

7.                                       [Reserved].

 

8.                                       Employment of Executive; Other
Agreements.   The benefits provided for herein for Executive are supplemental
retirement benefits and shall not be deemed to modify, affect or limit any
salary or salary increases, bonuses, profit sharing or any other type of
compensation of Executive in any manner whatsoever.  No provision contained in
this Agreement shall in any way affect, restrict or limit any existing
employment agreement between Bank and Executive, nor shall any provision or
condition contained in this Agreement create specific employment rights of
Executive or limit the right of Bank to discharge Executive with or without
cause.   Nothing contained in this Agreement shall affect the right of Executive
to participate in or be covered by or under any qualified or non-qualified
pension, profit sharing, group, bonus or other supplemental compensation,
retirement or fringe benefit plan constituting any part of Bank’s compensation
structure whether now or hereinafter existing.

 

9.                                       Confidentiality.  In further
consideration of the mutual promises contained herein, Executive agrees that the
terms and conditions of this Agreement, except as such may be disclosed in
financial statements and tax returns, or in connection with estate planning, are
and shall forever remain confidential until the death of Executive and Executive
agrees that he/she shall not reveal the terms and conditions contained in this
Agreement at any time to any person or entity, other than his/her financial and
professional advisors unless required to do so by a court of competent
jurisdiction.

 

10.                                 Leave of Absence.  Bank may, in its sole
discretion, permit Executive to take a leave of absence for a period not to
exceed one year.  Any such leave of absence must be approved by the board of
directors of Bank and reflected in its minutes.  During this time, Executive
will still be considered to be in the employ of Bank for purposes of this
Agreement.

 

11.                                 Withholding.  Executive is responsible for
payment of all taxes applicable to compensation and benefits paid or provided to
Executive under this Agreement, including federal and state income tax
withholding, except Bank shall be responsible for payment of all employment
(FICA) taxes due to be paid by Bank pursuant to Internal Revenue Code § 3121(v)
and regulations promulgated thereunder (i.e., FICA taxes on the present value of
payments hereunder which are no longer subject to vesting).  Executive agrees
that appropriate amounts for withholding may be deducted from the cash salary,
bonus or other payments due to Executive by Bank.  If insufficient cash wages
are available or if Executive so desires, Executive may remit payment in cash
for the withholding amounts.

 

4

--------------------------------------------------------------------------------


 

12.                                 Arbitration; Jury Trial Waiver.

 

(a)                                  Except as otherwise expressly provided
herein or in any other subsequent written agreement between Executive and Bank,
any controversy or claim between Executive and Bank, or between the respective
successors or assigns of either, or between Executive and any of Bank’s
officers, employees, agents or affiliated entities, arising out of or relating
to this Agreement or any representations, negotiations, or discussions leading
up to this Agreement or any relationship that results from any of the foregoing,
whether based on contract, an alleged tort, breach of warranty, or other legal
theory (including claims of fraud, misrepresentation, suppression of material
fact, fraud in the inducement, and breach of fiduciary obligation), and whether
based on acts or omissions occurring or existing prior to, at the time of, or
after the execution of this Agreement and whether asserted as an original or
amended claim, counterclaim, cross-claim, or otherwise, shall be settled by
binding arbitration pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C.
§ 1, et seq.; provided, however, that resort to arbitration as provided in this
Section 12 may only be had after exhaustion of the claims procedure described in
Subsection 4(d).  The arbitration shall be administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules (the
“Rules”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Any dispute regarding whether a
particular claim is subject to arbitration will be decided by the arbitrator. 
Any court of competent jurisdiction may compel arbitration of claims pursuant to
this Agreement.

 

(b)                                 The arbitrator shall be a practicing
attorney or retired judge.  The arbitrator’s award must be based on substantial
evidence, and the arbitrator shall award only such remedy or relief as a court
of competent jurisdiction could properly award under applicable law.  The
initiation of arbitration in the manner provided in the Rules shall be deemed
the commencement of an action for purposes of any applicable statute of
limitation.  The arbitrator is empowered to decide (by documents only, or after
a preliminary hearing, at the arbitrator’s discretion) any pre-hearing motion
which is substantially similar to a motion to dismiss for failure to state a
claim or a motion for summary judgment.  Claims of or on behalf of other persons
shall not be considered by the arbitrator or consolidated with the arbitration
proceedings pursuant to this paragraph, unless all parties consent in writing. 
At the written request of a party made prior to the time the award is made, the
arbitrator shall specify the factual and legal bases for the award.

 

(c)                                  The arbitrator may award to the prevailing
party pre-and post-award expenses of the arbitration, including the arbitrator’s
fees and travel expenses, administrative fees, out-of-pocket expenses such as
copying and telephone, court costs, witness fees, stenographer’s fees, and (if
allowed by applicable law) attorneys’ fees.  Otherwise, the parties will share
equally the arbitrator’s fee and travel expenses and administrative fees, and
each party will bear its own expenses.

 

(d)                                 This agreement to arbitrate disputes will
survive the payment of all obligations under this Agreement and termination or
performance of any transactions contemplated hereby between Executive and Bank,
and will continue in full force and effect unless Executive and Bank otherwise
expressly agrees in writing.  Executive and Bank acknowledge that the
transaction contemplated by this Agreement involves “commerce,” as that term is
defined in the FAA.

 

(e)                                  By entering into this Agreement, Executive
and Bank agree and acknowledge that:

 

(i)                                     by agreeing to arbitrate disputes,
Executive and Bank are giving up the right to trial in a court and THE RIGHT TO
TRIAL BY JURY of all claims that are subject to arbitration under this
Agreement;

 

(ii)                                  grounds for appeal of the arbitrator’s
decision are very limited; and

 

(iii)                               in some cases the arbitrator may be employed
by, or may have worked closely with, a business in the same or a related type of
business as the business engaged in by Executive or Bank.

 

(f)                                    EXECUTIVE AND BANK HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY OF ALL DISPUTES, CONTROVERSIES AND CLAIMS BY, BETWEEN OR

 

5

--------------------------------------------------------------------------------


 

AGAINST EXECUTIVE OR BANK, WHETHER THE DISPUTE, CONTROVERSY OR CLAIM IS
SUBMITTED TO ARBITRATION OR IS DECIDED BY A COURT.

 

13.                                 Miscellaneous Provisions.

 

(a)                                  Counterparts.  This Agreement may be
executed simultaneously in any number of counterparts.  Each counterpart shall
be deemed to be an original, and all such counterparts shall constitute one and
the same instrument.  This Agreement may be executed and delivered by facsimile
transmission of an executed counterpart.

 

(b)                                 Construction. As used in this Agreement, the
neuter gender shall include the masculine and the feminine, the masculine and
feminine genders shall be interchangeable among themselves and each with the
neuter, the singular numbers shall include the plural, and the plural the
singular.  The term “person” shall include all persons and entities of every
nature whatsoever, including, but not limited to, individuals, corporations,
partnerships, governmental entities and associations.  The terms “including,”
“included,” “such as” and terms of similar import shall not imply the exclusion
of other items not specifically enumerated.

 

(c)                                  Severability.  If any provision of this
Agreement or the application thereof to any person or circumstance shall be held
to be invalid, illegal, unenforceable or inconsistent with any present or future
law, ruling, rule or regulation of any court, governmental or regulatory
authority having jurisdiction over the subject matter of this Agreement, such
provision shall be rescinded or modified in accordance with such law, ruling,
rule or regulation and the remainder of this Agreement or the application of
such provision to the person or circumstances other than those as to which it is
held inconsistent shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

 

(d)                                 Governing Law.  This Agreement is made in
the State of California and shall be governed in all respects and construed in
accordance with the laws of the State of California, without regard to its
conflicts of law principles, except to the extent superseded by the Federal laws
of the United States.

 

(e)                                  Binding Effect.  This Agreement is binding
upon the parties, their respective successors, assigns, heirs and legal
representatives. Without limiting the foregoing this Agreement shall be binding
upon any successor of Bank whether by merger or acquisition of all or
substantially all of the assets or liabilities of Bank. This Agreement may not
be assigned by any party without the prior written consent of each other party
hereto.  This Agreement has been approved by the Board of Directors of Bank and
Bank agrees to maintain an executed counterpart of this Agreement in a safe
place as an official record of Bank.

 

(f)                                    No Trust.  Nothing contained in this
Agreement and no action taken pursuant to the provisions of this Agreement shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between Bank and Executive, Executive’s designated beneficiary or
any other person.

 

(g)                                 Assignment of Rights.  None of the payments
provided for by this Agreement shall be subject to seizure for payment of any
debts or judgments against Executive or any beneficiary; nor shall Executive or
any beneficiary have any right to transfer, modify, anticipate or encumber any
rights or benefits hereunder; provided, however, that the undistributed portion
of any benefit payable hereunder shall at all times be subject to set-off for
debts owed by Executive to Bank.

 

(h)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and all prior or contemporaneous negotiations, agreements and
understandings, whether oral or written, are hereby superseded, merged and
integrated into this Agreement.

 

(i)                                     Notice.  Any notice to be delivered
under this Agreement shall be given in writing and delivered by hand, or by
first class, certified or registered mail, postage prepaid, addressed to the
Bank or the Executive, as applicable, at the address for such party set forth
below or such other address designated by notice.

 

6

--------------------------------------------------------------------------------


 

 

Bank:

 

Business Bank of California

 

 

 

1248 Fifth Avenue

 

 

 

San Rafael, CA  94901

 

 

 

Attn:      Charles Hall, CEO

 

 

 

 

 

 

Executive:

 

Alan J. Lane

 

 

 

41090 Avenida Verde

 

 

 

Temecula, CA  92591

 

 

 

 

 

(j)                                     Non-waiver.  No delay or failure by
either party to exercise any right under this Agreement, and no partial or
single exercise of that right, shall constitute a waiver of that or any other
right.

 

(k)                                  Headings.  Headings in this Agreement are
for convenience only and shall not be used to interpret or construe its
provisions.

 

(l)                                     Amendment.  No amendments or additions
to this Agreement shall be binding unless in writing and signed by both
parties.  No waiver of any provision contained in this Agreement shall be
effective unless it is in writing and signed by the party against whom such
waiver is asserted.

 

(m)                               Seal. The parties hereto intend this Agreement
to have the effect of an agreement executed under the seal of each.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement as of the day and year first above written.

 

 

 

BANK:

 

 

 

BUSINESS BANK OF CALIFORNIA

 

 

 

 

 

By

 

 

Its

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Alan J. Lane

 

 

STATE OF CALIFORNIA       

)

 

:

                    COUNTY              

)

 

 

I, the undersigned, a notary public in and for said parish in said state, hereby
certify that                             , whose name as 
                                     of Business Bank of California, a
California banking corporation, is signed to the foregoing instrument, and who
is known to me, acknowledged before me on this day that, being informed of the
contents of said instrument, he/she, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

 

Given under my hand and official seal this                 day of
                    , 2003.

 

 

 

 

 

Notary Public

[NOTARIAL SEAL]

My commission expires:

 

 

8

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

:

                    COUNTY      

)

 

 

 

I, the undersigned, a notary public in and for said parish in said state, hereby
certify that Alan J. Lane, whose name is signed to the foregoing instrument, and
who is known to me, acknowledged before me on this day that, being informed of
the contents of said instrument, he/she executed the same voluntarily on the day
the same bears date.

 

Given under my hand and official seal this             day of
                     , 2003.

 

 

 

 

[NOTARIAL SEAL]

Notary Public

 

My commission expires:

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Vesting Schedule

 

 

The “On-Time Regular Benefit” shall be $100,000.

 

The “Limited Benefit” shall be:

 

 

Age of Executive

 

Limited Benefit

 

41

 

$

0

 

42

 

$

7,140

 

43

 

$

14,280

 

44

 

$

21,420

 

45

 

$

28,560

 

46

 

$

35,700

 

47

 

$

42,840

 

48

 

$

49,980

 

49

 

$

57,120

 

50

 

$

64,260

 

51

 

$

71,400

 

52

 

$

78,540

 

53

 

$

85,680

 

54

 

$

92,820

 

 

10

--------------------------------------------------------------------------------